 
 
I 
108th CONGRESS
2d Session
H. R. 3770 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Ms. Dunn introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt certain transportation provided by seaplanes from the excise tax imposed on the transportation of persons by air. 
 
 
1.Exemption from ticket taxes for transportation provided by seaplanes 
(a)In generalSection 4261 of the Internal Revenue Code of 1986 (relating to imposition of tax) is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Exemption for seaplanesNo tax shall be imposed by this section or section 4271 on any air transportation by a seaplane with respect to any segment consisting of a takeoff from, and a landing on, water, but only if the places at which such takeoff and landing occur have not received and are not receiving financial assistance from the Airport and Airways Trust Fund.. 
(b)Effective dateThe amendments made by this section shall apply to calendar years beginning after 2003. 
 
